Title: From John Adams to Boston Patriot, 9 February 1812
From: Adams, John
To: Boston Patriot


				
					
					Quincy, Feb. 9. 1812.
				
				To his Excellency Elias Boudinot, Esq. President of Congress.Passy, 10th Sept. 1783.Sir—On the third instant, definitive treaties of peace were 
concluded between all the late belligerent powers 
except the Dutch, who, the day before settled and 
signed preliminary articles of peace with Great Britain. 

We most sincerely and cordially congratulate 
congress and our country in general, on this 
happy event, and we hope that the same kind 
Providence, which has led us through a vigorous 
war to an honourable peace, will enable us to 
make a wise and moderate use of that inestimable 
blessing. 

We have committed a duplicate original of 
the treaty to the care of Mr. Thaxter, who will go immediately to L’Orient, whence he will sail 
in the French packet to New-York. That gentleman left America with Mr. Adams, as his private secretary; and his conduct having been 
perfectly satisfactory to that minister, we join in 
recommending him to the attention of congress. 
We have ordered Mr. Grand to pay him one 
hundred and thirty louis d’ors, on account of 
the reasonable expenses to be incurred by his 
mission to congress, and his journey from 
thence to his family at Hingham in the Massachusetts bay. For the disposition of the money, 
he is to account. 

The definitive treaty being in the terms of 
the provisional articles, and not comprehending 
any of the objects of our subsequent negotiations, 
it is proper that we give a Summary account of 
them. 

When Mr. Hartley arrived here, he brought 
with him only a set of instructions signed by the 
King. We objected to proceeding with him, until he should have a commission in form. This 
occasioned some delay. A proper commission 
was however transmitted to him, a copy of which 
was shortly after sent to Mr. Livingston.We having been instructed to obtain, if possible, an article for a direct trade to the W. 
Indies, made to Mr. Hartley the Proposition No. 1.He approved of it greatly, and recommended 
it to his court, but they declined assenting to it.Mr. Hartley then made us the proposition No. 2; but on being asked whether he was authorized 
to sign it, in case we agreed to it, he answered in 
the negative. We therefore, thought it improper 
to proceed to the consideration of it until after 
he should have obtained the consent of his court 
to it. We also desired to be informed, whether 
his court would or would not comprehend Ireland in their stipulations with us.The British cabinet would not adopt Mr. 
Hartley’s propositions; but their letters to him 
were calculated to inspire us with expectations 
that as nothing but particular local circumstances, 
which would probably not be of long duration, restrained them from preferring the most liberal 
system of commerce with us, the ministry would 
take the earliest opportunity of gratifying their 
own wishes as well as ours on that Subject.Mr. Hartley then made us the proposition No. 
3. At this time we were informed that Letters 
for us had arrived in France from Philadelphia. We 
expected to receive instructions in them, and told 
Mr. Hartley that this expectation induced us to 
postpone giving him an answer for a few days.The vessel by which we had expected these 
letters, it seems had not brought any for us. But 
at the time, information arrived from America, 
that our ports were all opened to British vessels. 
Mr. Hartley thereupon did not think himself at 
liberty to proceed, until after he should communicate that intelligence to his court, and receive 
their farther Instructions.Those further instructions never came; and 
thus our endeavours as to commercial regulations, proved fruitless. We had many conferences, and received long memorials from Mr. Hartley 
on the subject; but his zeal for systems friendly 
to us, constantly exceed his authority to concert and agree to them.During the long interval of his expecting instructions; for his expectations of instructions were permitted 
to exist almost to the last, we proceeded to make 
and receive propositions for perfecting the definitive treaty. Details of all the amendments, 
alterations, objections, exceptions, &c. which occurred in the course of these discussions would 
be voluminous. 

We finally agreed that he should send to his 
court the project or draught of a treaty—number four. 
He did so; but after much time, and when 
pressed by France, who insisted that we should 
all conclude together. He was instructed to sign 
a definitive treaty, in the terms of the provisional articles.Whether the British court meant to avoid a 
definitive treaty with us, through a vain hope, from 
the exaggerated accounts of divisions among our 
people, and want of authority in congress, that 
some revolution might soon happen in their 
favour; or whether their dilatory conduct was 
caused by the strife of the two opposite and 
nearly equal parties in the cabinet, is hard to 
decide.Your Excellency will observe that the treaty 
was signed at Paris, and not at Versailles. Mr. 
Hartley’s letter, No. 5, and our answer, No. 6, will 
explain this. His objections, and indeed our 
proceedings in general, were communicated to 
the French minister, who was content that we 
should acquiesce, but desired that we would appoint signing early in the morning, and give 
him an account of it at Versailles, by express: 
for that he would not proceed to sign, on the part 
of France, till he was sure that our business was 
done.The day after the signature of the treaty, 
Mr. Hartley wrote us a congratulatory letter No. 
7, to which we returned the answer, No. 8.He is gone to England, and expects soon to 
return; which for our parts we think uncertain. 
We have taken care to speak to him in strong 
terms, on the subject of the evacuation of New-York, and the other important subjects proper to 
be mentioned to him. We think we may rely 
on his doing every thing in his power to influence 
his Court to do what they ought to do; but it 
does not appear that they have as yet formed any 
settled system for their conduct relative to the 
United States. 

We cannot but think that the late and present 
aspect of affairs in America has had, and continues to have, an unfavorable influence, not only in 
Britain but throughout Europe.In whatever light, the article, respecting the 
tories may be viewed in America, it is considered 
in Europe, as very humiliating to Britain, and 
therefore, as being one which we ought, in honor, 
to perform and fulfil with the most scrupulous 
regard to good faith; and in a manner least offensive to the feelings of the King and court of 
Great Britain; who, upon that point, are extremely 
tender.The unseasonable and unnecessary resolves, of 
various towns on this subject, the actual expulsion of tories, from all places, and the avowed 
implacability of almost all, who have published 
their sentiments about the matter, are circumstances which are construed, not only to the prejudice of our national magnanimity and good 
faith, but also, to the prejudice of our government.Popular committees are considered here, as 
with us, in the light of substitutes to constitutional government, and as being only necessary, 
in the interval, between the removal of the former and the establishment of the present.The constitutions of the different states have 
been translated and published; and pains have been 
taken to lead Europe to believe, that the American 
States, not only made their own laws, but obeyed 
them. But the continuance of popular assemblies convened expressly to deliberate on matters 
proper, only for the cognizance of the different 
Legislatures and officers of the government, and their 
proceeding not only to ordain, but to enforce their resolutions has exceedingly lessened the dignity 
of the States, in the eyes of these nations.To this we may also add, that the situation of 
the army, the reluctance of the people to pay 
taxes, and the circumstances under which congress removed from Philadelphia, have diminished 
the admiration in which the people of America 
were held among the nations of Europe; and somewhat abated their ardor for forming connections 
with us, before our affairs acquire a greater degree of order and consistence.Permit us to observe, that in our opinion, the 
recommendation of Congress, promised in the fifth 
article, should be immediately made in the terms 
of it, and published; and that the States should 
be requested to take it into consideration, and as soon 
as the evacuation by the enemy shall be compleated. It is also much to be wished, that the 
Legislatures may not involve all the tories in 
banishment and ruin; but that such discriminations may be made, as to entitle the decisions, to 
the approbation of distinguished men, and dispassionate posterity.On the 7th inst. we received your Excellency’s 
letter of the   last covering a resolution of 
Congress of the first of May, directing a commission 
to us, for making a treaty of commerce, &c. with 
G. Britain. This Intelligence arrived very opportunely, to prevent the Anti-American party in England, from 
ascribing any delays on our part, to motives of 
resentment to that country. G. Britain will send a Minister to Congress, as soon 
as Congress shall send a minister to G. Britain, and we 
think much good might result from that measure.The information of Mr. Dumas, that we encouraged the idea of entering into engagements 
with the Dutch, to defend the freedom of trade, 
was not well founded. Our sentiments on that 
subject exactly correspond with those of Congress; 
nor did we ever think or pretend that we had 
authority to adopt any such measures.We have reason to think that the Emperor, and 
Russia, and other commercial nations, are ready to 
make treaties of commerce with the U. 
States. Perhaps it might not be improper for 
Congress, to direct that their disposition on the 
subject, be communicated to those courts, and 
thereby prepare the way for such treaties.The emperor of Morocco has manifested a 
very friendly disposition towards us. He expects 
and is ready to receive a minister from us; and as 
he may change his mind, or may be succeeded by a prince differently disposed, a treaty 
with him may be of importance. Our trade to 
the Mediterranean will not be inconsiderable; and 
the friendships of Morocco, Algiers, Tunis and 
Tripoli, may become very interesting, in case the 
Russians should succeed in their endeavors to 
navigate freely into it, by Constantinople.Much, we think, will depend on the success of 
our negotiations with England. If she should 
be prevailed upon to agree to a liberal System of commerce, France, and perhaps some other nations 
will follow her example, but if she should prefer 
an exclusive monopolizing plan, it is probable 
that her neighbors will continue to adhere to 
their favourite restrictions.Were it certain that the United States could 
be brought to act as a Nation, and would jointly 
and fairly conduct their commerce on principles 
of exact reciprocity with all nations, we think it 
probable that Britain would make extensive Concessions. But on the contrary, while the prospect of discussions in our councils, or want of power 
and energy in our executive departments exist, 
they will not be apprehensive of retaliation, and 
consequently lose their principal motive tolLiberty. Unless with respect to all foreign nations 
and transactions, we uniformly act as an entire 
united nation, faithfully executing and obeying 
the constitutional acts of congress on those Subjects; we shall soon find ourselves in the situation 
in which all Europe wishes to see us, viz. As 
unimportant consumers of her manufactures and 
productions, and as useful labourers to furnish 
her with raw materials.We beg leave to assure congress that we shall 
apply our best endeavors to execute this new 
commission to their satisfaction, and shall punctually obey such instructions as they may be pleased 
to give us relative to it. 

Unless congress should have nominated a secretary to that commission, we shall consider ourselves at liberty to appoint one; and as we are 
satisfied with the conduct of Mr. Franklin, the 
secretary to our late commission, we purpose to 
appoint him, leaving it to congress to make 
such compensation for his services as they may 
judge proper.Count de Vergennes communicated to us a 
proposition, viz. No. 9, herewith enclosed for explaining the 2d and 3d articles of our treaties with 
France, in a manner different from the sense in 
which we understand them. This being a matter 
in which we had no right to interfere, we have not 
expressed any opinion to the Court. 
With great respect,  
we have the honor to be, 
Sir, 

your Excellency’s 
most obedient and 

most humble servants.(Signed) John Adams, 
B. Franklin, 
John Jay.The foregoing letter was sent to Congress, by Mr. Thaxter, but this requires a history of another trait of Dr. Franklin.Mr. Thaxter, who had run the gauntlett with me, by sea and land, through fatigues that few human constitutions could bear; fatigues, one tenth part of which twenty years afterwards destroyed the life of an Ellsworth; fatigues in which his, Thaxter’s life, as well as his health, had been exposed to a thousand dangers; Mr. Thaxter who had laboured more in my service in one month, than Franklin had ever laboured in a year; was weary and satiated with Europe, and wished to return to his family in America, and to his profession and practice at the Bar. Though I could very ill spare him, I could not but approve of his choice and his resolution. It was natural that the treaty, the letter and all the dispatches should be sent to Congress by him. I barely mentioned his and my wish to Dr. Franklin and Mr. Jay.An intrigue was nevertheless set on foot by La Fayette and Franklin, to send these dispatches by some tool of theirs, so contemptible that I have absolutely forgot the name. An American said to Franklin, “Mr. Adams’s Secretary has the best right.” “I care not for Mr Adams’ Secretary,” said the good Doctor, and promised his vote for the interloper. Upon this occasion, Mr. Jay’s character appeared as distinct and decided as Dr. Franklin’s. I never heard him more explicit upon any point than in expressing his contempt of this mean manouevre. He declared freely that Mr. Thaxter’s conduct had been perfectly correct and exemplary, and that he would give his vote for no man but Mr. Thaxter, for in every point of view it was his right.I shall make a digression here, to finish at once all I shall have to say at present concerning Dr. Franklin. In consequence of the foregoing, Congress in the next Spring, appointed me, Dr. Franklin, and Mr. Jefferson, in a dozen or fifteen Commissions, to negotiate commercial treaties with all the maritime powers of Europe, and all the barbary powers with Col. David Humphrey, as Secretary of Legation. Mr Jay, having determined to return to America, I received orders to meet my new colleagues in Paris, in 1784, where I lived in entire harmony with Dr. Franklin, and Mr. Jefferson, and the Comte De Vergennes, too, till 1785 when Congress recalled Dr. Franklin, appointed Mr. Jefferson to the court of Versailles, and me to the court of St. James’s; Dr. Franklin, had engaged a passage to Philadelphia in a vessel in England. Appearing off the coast in the west he wrote to me to obtain him permission to tranship himself, his suite and his baggage. I applied immediately to Mr. Pitt, the order was issued, the transhipment was made, and Dr. Franklin took his final leave of Europe.In 1787, when the French Revolution had made such progress, as in my apprehension far from promising any good, threatened to deluge France and all Europe in blood; and by the sympathies with it spreading in America, where the passions were on fire, and the government under the confederation extremely feeble, threatened much confusion if not total anarchy, I published the first volume of my Defence of the Constitution of the United States of America, against Mr. Turgot’s Government of a single Assembly, or “Government in one centre and that centre the nation.”The bookseller sent one hundred or a hundred and fifty copies of it to Philadelphia, and about the same number to New-York and Boston. In the packet to Philadelphia, I sent copies to several gentlemen, and among others, two copies to Dr. Franklin, one for himself and one for the philosophical society, of which he was the president and I was a member. With these volumes I wrote him a respectful and a friendly letter. The Dr. Wrote me a short answer, acknowledging the receipt of the books, said the secretary would acknowledge, that for the society; and added these words, “that work is in such request here, that it is already put to the press and a numerous edition of it will soon be abroad.” I expected no more; for though I knew it to be his habitual practice, upon the receipt of a book as a present, to write a very polite letter to the author, thank him for the favor, and if he thought there was any thing valuable in it, to make handsome compliments upon it—Yet I knew this book, in the whole system of it, to be fundamentally inconsistent with his settled and avowed opinion of a republican government, which was the same with those of Mr Turgot, the duke de la Rochefaucault and Mr Condorcet; all three of whom had learned their ideas of government from him. His vexation was no doubt increased, because the convention was then sitting, had been long employed on a multitude of projects, and instead of uniting they became more and more divided to such a degree as to be almost in despair, and very apprehensive they should separate without coming to any result. This book was immediately in the hands, not only of every member of the convention, but of every man out of it who could read and took any lively interest in the great questions then in agitation in Pennsylvania, New-York, New-England, and in some of the remoter states. A numerous edition of it was soon abroad in Philadelphia, another in New York, and a third in Boston, and the public voice was so decidedly in favor of it, that it revived the hopes and strengthened the hands of the convention. It soon dissipated the vapours of Franklin’s foggy system, demolished Hamilton’s airy castle, and united the convention in the plan they finally adopted, and Franklin himself thought fit at last to yield it his assent. It contributed also to unite the assemblies of the several states in the acceptance and adoption of it. History informs us, however, that the venerable Franklin could not subscribe his name to it without shedding tears!I never saw Mr Franklin after I took my leave of him at Passy in 1785, on my departure for England; and had no correspondence with him except on his transhipment and my Book. He lived till after my return to America on the 17th of June 1788. Had he lived till congress removed to Philadelphia I should certainly have paid my respects to him with as much cordiality as if nothing unpleasant had ever happened between us—but he died while congress was held in New York, in 1789 or 1790.
				
					John Adams.
				
				
			